Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 123 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/27/2021.
Applicant's election with traverse of claims 14-22 in the reply filed on 12/27/2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden on the examiner, the restriction requirement fails to state that the inventions are independent and distinct, and the cited art is misinterpreted and fails to teach the claimed invention.  This is not found persuasive because the inventions were restricted due to lack of unity of invention, which does not require a search burden be shown or that the inventions are independent and distinct. Additionally, the Fortunato (WO 2008097117 A1) reference cited in the restriction requirement describes that the nitrogen impurity may make up 0.20, or 20%, of the total composition not only 0.2%. Additionally, regarding the applicant’s argument that Fortunato fails to teach the deposition parameters used to produce the instant invention, these arguments are not claimed in claim 12 and thus are not shared technical features between claim 12 and claim 14.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the 

Specification
The disclosure is objected to because of the following informalities:
On pg. 21 and pg. 22 of the specification, the reference “Hosseini, S., et al., 2014” is recited; however, the citation for this reference is not provided in the references on pg. 32-43.  
Appropriate correction is required.

Claim Objections
Claims 14-16 and 22 objected to because of the following informalities:  
In line 12 of claim 14, “on which the cathode or target” should read “in which the cathode or target is located”
In claim 15, “this gas” should read “argon” or “the inert gas” to further clarify which gas is being referred to.
In claim 15, “the chamber of Vacuum” should read “the vacuum chamber”
In claim 16, “and nitrogen between 4.00 and 18.0 sccm” should read “and the flow of nitrogen is between 4.00 and 18.0 sccm”
In claim 22, “Ni:Cu between 14% and 90% in nickel” should read “Ni:Cu between 14% and 90% of nickel”
In claim 22, “have transmittance in the infrared region” should read “and has transmittance in the infrared region” to maintain constant tense and conclude the list of properties.
Appropriate correction is required.
Claim Interpretation
Applicant should note that amended claim 14 no longer requires the particular values of x and y described in claim 12, rather the claim only requires any nickel copper binary oxynitride.
Applicant should also note that the claim 14 limitation of “polishing the surface of a stainless steel AISI 316L substrate up to a granulometry between 500 and 700 grit” does not require that the surface is between 500 and 700 grit when inserted into the chamber. For example, the substrate may be polished to between 500 and 700 grit and then further polished before introducing the substrate into the chamber.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the vacuum chamber of a PVD Magnetron Sputtering RF reactor” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations “the radiofrequency source” and “the magnetron” in line 11. There is insufficient antecedent basis for these limitations in the claim.
In lines 9-10 of claim 14, it is unclear whether only oxygen and nitrogen are reactive gases or if argon, oxygen, and nitrogen are reactive gases.
In line 14-15 of claim 14, it is unclear what pressure the “base pressure” refers to. For example, the pressure could refer to a pressure after the chamber is brought to vacuum or a pressure after argon is introduced to the chamber.
In lines 14-17 of claim 14, it is unclear whether step (f) and step (g) refer to the same thin film of nickel-copper binary oxynitride or if there are two films deposited subsequently (i.e. thin film of step (f) and film of step (g)). For the purposes of examination these limitations will be considered to mean at least either of the aforementioned interpretations.
Claim 15 recites the limitation “the inert gas” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “99.9% in purity” within parentheses. The parentheses make it unclear whether this limitation is required or optional.
Claim 19 recites the limitations “the target power” and “the constant deposit time.” However, there is insufficient antecedent basis for these limitations in the claim.
Claims 19, 20, and 21 refer to a “blank.” However, it is unclear whether this blank is the same as the target referred to in claim 14 or the blank is another element.
Claims 20, 21, and 22 are unclear as to whether the limitations require that the film is formed at the listed operating conditions or merely that a film produced at the listed operating conditions would have the following properties
Claims 20, 21, and 22 recite compositions of Ni and Cu. However, it is unclear whether the recited percentages are percentage by weight or atomic percentage. For the purposes of examination, these limitations will be considered to mean at least either by mass/weight percent or by atomic percent.
Claim 20 recites the limitation “the coating is biocompatible according to ISO classification 10993-12.” However, this limitation is indefinite because the ISO classification standards change 
Claim 21 is unclear as to how the “hydroxyapatite coating greater than 39% of the surface of the material” is generated by the film. For the purposes of examination, this limitation will be considered to require at least that a hydroxyapatite coating formed on the oxynitride film would take up greater than 39% of the surface of the material.
Claim 21 recites “the surface of the material” in line 4. However, “the material” lacks antecedent basis in the claim.
Claim 21 recites the limitation “0.103 g of nickel/cm2/week” in parentheses. The parentheses make it unclear whether these conditions are required or merely an example nickel release rate.
Claim 18 depends on claim 14 and thus is indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fortunato (WO 2008097117 A1) in view of Almomani (NPL – “Pitting corrosion protection of stainless steel by sputter deposited hafnia, alumina, and hafnia-alumina nanolaminate films”) and Cho (US 20130220821 A1).
claim 14, Fortunato teaches depositing an OCuxNiy layer wherein nitrogen is introduced as an impurity (para 80-81), thus forming a film composition of NiCuON. Fortunato teaches the OCuNi may be deposited by RF sputtering in a reactive atmosphere with the presence of a magnetron (para 82, 88). Fortunato also teaches an electrode containing a target 34 where RF power is applied and comprising a confinement magnetic field, thus requiring a radio frequency source (power supply 27) and magnetron within the chamber (para 42, 44; Fig. 10). Fortunato also teaches that the target contains nickel and copper in a desired ratio (para 88), that the substrate may be stainless steel (para 93), and that the substrate 20 is inserted into a sample holder 19 in a vacuum chamber 23 (para 42-44; Fig. 10). Fortunato teaches the nitrogen impurities are introduced as nitrogen gas (para 88) and teaches that argon as an inert gas and oxygen as a reactive gas are introduced to perform reactive sputtering (para 89).
Fortunato teaches that the total deposition pressure (working pressure) may vary between 5e1 to 1e-4 Pa and the partial pressure of inert gas (base pressure) may vary between 5e-2 to 1e-5 Pa for the deposition of the NiCuON film (para 89). Though Fortunato fails to explicitly teach depositing a thin film of the nickel copper binary oxynitride at a base pressure of 3e-3 to 3.5e-3 Pa and a working pressure of 7.2e-1 Pa and 7.6e-1 Pa, one would have expected the use of any value within the Fortunato ranges to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 5e-2 to 1e-5 Pa for the base pressure and 5e1 to 1e-4 Pa for the working pressure, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Fortunato fails to explicitly teach polishing a surface of a stainless steel AISI316L substrate up to a granulometry between 500 and 700 grit and cleaning the substrate with distilled water and isopropanol.
 
The combination of Fortunato and Almomani fails to explicitly teach cleaning the substrate with water. However, Cho (US 20130220821 A1), in the analogous art of thin film deposition onto a stainless steel substrate, teaches depositing a layer on stainless steel disks after mechanical polishing, sonication (cleaning) in acetone, isopropyl alcohol (isopropanol), and afterward in deionized (distilled) water (para 0031). Because Cho teaches that such cleaning methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to clean the substrate in water after ultrasonically cleaning with isopropanol with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the 
Regarding claim 17, the combination of Fortunato, Almomani, and Cho teaches the target is metallic and comprises only nickel and copper in the desired Cu-Ni composition (Fortunato para 88), wherein the structure of the film may be OCuxNiy, wherein x and y are both between 0 and 3 (Fortunato para 1), and in particular the molar ratio of copper to nickel may be 1:3 (Fortunato para 73). Nickel has a molar mass of 58.6934 g/mol and copper has a molar mass of 63.546 g/mol, which results in a nickel weight fraction of (3*58.6934/(3*58.6934 + 63.546)), or 73.48% (between 14% and 90% by weight). 
Regarding claim 18, the combination of Fortunato, Almomani, and Cho teaches deposition at temperatures between 20 °C and 100 °C, or 293 K to 373 K (Fortunato para 89). Though the aforementioned combination fails to explicitly teach the substrate temperature is between 323 K and 573 K, one would have expected the use of any value within the Fortunato ranges to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 293 K to 373 K, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 19, the combination of Fortunato, Almomani, and Cho teaches that the distance between the source and substrate may be within the range 2-30 cm (Fortunato para 100). Though the aforementioned combination fails to explicitly teach a substrate-target distance of 5 cm, one would have expected the use of any value within the Fortunato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 2 cm to 30 cm, including 
Though the combination of Fortunato, Almomani, and Cho fails to explicitly teach a target power between 200 and 350 W and a constant deposit time of 60 minutes, Fortunato teaches that the sputtering time and energy used in each target (power) are controlled to produce the desired film composition (para 105). Therefore, the deposition time and target power are recognized as result effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of deposition time and target power by routine optimization, which can include a deposition time of 60 minutes and a target power between 200 and 350 W. See MPEP 2144.05(II).

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fortunato (WO 2008097117 A1) in view of Almomani (NPL – “Pitting corrosion protection of stainless steel by sputter deposited hafnia, alumina, and hafnia-alumina nanolaminate films”) and Cho (US 20130220821 A1), as applied to claim 14, and further in view of Kosaka (US 20170059983 A1).
Regarding claim 15, the combination of Fortunato, Almomani, and Cho teaches the inert gas is argon (Fortunato para 106) but fails to explicitly teach the flow of argon in the vacuum chamber is between 18.0 and 22.0 sccm. However, Kosaka (US 20170059983 A1), in the analogous art of sputtering an oxynitride film, teaches an argon flow rate of 18 sccm (para 0053). The combination of Fortunato, Almomani, and Cho is silent to the argon flow rate. Because Kosaka teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an argon flow rate of 18 sccm with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the .

	Claims 16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fortunato (WO 2008097117 A1) in view of Almomani (NPL – “Pitting corrosion protection of stainless steel by sputter deposited hafnia, alumina, and hafnia-alumina nanolaminate films”) and Cho (US 20130220821 A1), as applied to claim 14, and further in view of Okazaki (US 20040072016 A1).
Regarding claim 16, the combination of Fortunato, Almomani, and Cho teaches the reactive gases are oxygen and nitrogen (Fortunato para 88, 89), but fails to explicitly teach the flow of oxygen remains constant at 2 sccm and the flow of nitrogen is between 4 and 18 sccm.
However, Okazaki (US 20040072016 A1), in the analogous art of sputtering an oxynitride (MoSiON) film, teaches using a nitrogen flow rate of 10 sccm, and an oxygen flow rate of 2 sccm (para 0032, 0036). Additionally, the combination of Fortunato, Almomani, and Cho is silent to the nitrogen and oxygen flow rates.
Because Okazaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a nitrogen flow rate of 10 sccm and an oxygen flow rate of 2 sccm with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 20, the combination of Fortunato, Almomani, and Cho teaches the target is metallic and comprises only nickel and copper in the desired Cu-Ni composition (Fortunato para 88), wherein the 
The aforementioned combination fails to explicitly teach a composition of 72% Ni and 28% Cu. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 73.48% Ni and 26.52% Cu is so close to the claimed 72% Ni and 28% Cu that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a target composition of 72% Ni and 28% Cu with a reasonable expectation of success and with predictable results.
The aforementioned combination fails to explicitly teach a nitrogen flow rate of between 10 and 18 sccm, a temperature of 433 K, and a power of 250 W. However, Fortunato teaches deposition at temperatures between 20 °C and 100 °C, or 293 K to 373 K (para 89). Absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 293 K to 373 K is so close to the claimed value of 433 K that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used 433 K with a reasonable expectation of success and with predictable results.
Additionally, Okazaki (US 20040072016 A1), in the analogous art of sputtering an oxynitride (MoSiON) film, teaches using a nitrogen flow rate of 10 sccm and applying a target power of 200 W (para 0032, 0036). Fortunato is silent to the nitrogen flow rate and target power. Because Okazaki teaches 
	The combination of Fortunato, Almomani, Cho, and Okazaki fails to explicitly teach a target power of 250 W. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 200 W is so close to the claimed value of 250 W that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used 250 W with a reasonable expectation of success and with predictable results.
	Alternatively, Fortunato teaches that the energy used in each target (power) are controlled to produce the desired film composition (para 105). Therefore, the target power is recognized as a result effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of target power by routine optimization, which can include a target power of 250 W. See MPEP 2144.05(II).
The combination of Fortunato, Almomani, Cho, and Okazaki also teaches that the OCuxNiy semiconductor films are used in the medical and biotechnology industry, in particular as biosensors (Fortunato para 32, 54), and therefore the films must be biocompatible. Alternatively, the 
Regarding claim 22, the combination of Fortunato, Almomani, and Cho teaches the target is metallic and comprises only nickel and copper in the desired Cu-Ni composition (Fortunato para 88), wherein the structure of the film may be OCuxNiy, wherein x and y are both between 0 and 3 (Fortunato para 1), and in particular the molar ratio of copper to nickel may be 1:3 (Fortunato para 73). Nickel has a molar mass of 58.6934 g/mol and copper has a molar mass of 63.546 g/mol, which results in a nickel weight fraction of (3*58.6934/(3*58.6934 + 63.546)), or 73.48% (between 14% and 90%).
The aforementioned combination fails to explicitly teach a nitrogen flow rate of between 4 and 18 sccm, a temperature of 323 K to 573 K, and a power of 200-350 W. However, Fortunato teaches deposition at temperatures between 20 °C and 100 °C, or 293 K to 373 K (para 89). Though Fortunato fails to explicitly teach the substrate temperature is between 323 K and 573 K, one would have expected the use of any value within the Fortunato ranges to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 293 K to 373 K, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Additionally, Okazaki (US 20040072016 A1), in the analogous art of sputtering an oxynitride (MoSiON) film, teaches using a nitrogen flow rate of 10 sccm and applying a target power of 200 W (para 0032, 0036). Fortunato is silent to the nitrogen flow rate and target power. Because Okazaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a nitrogen flow rate of 10 sccm and target power of 200 W with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one 
Alternatively, Fortunato teaches that the energy used in each target (power) are controlled to produce the desired film composition (para 105). Therefore, the target power is recognized as a result effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of target power by routine optimization, which can include a target power of 200 to 350 W. See MPEP 2144.05(II).
The combination of Fortunato, Almomani, Cho, and Okazaki fails to explicitly teach the film formed has a band gap energy between 0.8 and 2.5 eV, Urbach energy between 0.7 and 2.8 eV, static refractive index between 1.8 and 2.98, absorbent in the UV-vis range with wavelengths between 200 and 800 nm, and has transmittance in the IR region of the electromagnetic spectrum between 800 and 2500 nm. However, the aforementioned combination teaches all limitations of the claimed process and thus must necessarily yield the claimed film properties. See MPEP 2112(II).

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fortunato (WO 2008097117 A1) in view of Almomani (NPL – “Pitting corrosion protection of stainless steel by sputter deposited hafnia, alumina, and hafnia-alumina nanolaminate films”) and Cho (US 20130220821 A1), as applied to claim 14, and further in view of Okazaki (US 20040072016 A1), Bilek (NPL – “Plasma modified surfaces for covalent immobilization of functional biomolecules in the absence of chemical linkers: towards better biosensors and a new generation of medical implants”), and Hosseini (NPL – “Improved surface bioactivity of stainless steel substrates using osteocalcin mimetic peptide”).
Regarding claim 21, the combination of Fortunato, Almomani, and Cho teaches the target is metallic and comprises only nickel and copper in the desired Cu-Ni composition (Fortunato para 88), wherein the 
The aforementioned combination of Fortunato, Almomani, and Cho fails to explicitly teach a nitrogen flow rate of 10 sccm, a temperature of 433 K, and a power of 250 W. However, Fortunato teaches deposition at temperatures between 20 °C and 100 °C, or 293 K to 373 K (para 89). Fortunato fails to explicitly teach a temperature of 433 K. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 293 K to 373 K is so close to the claimed value of 433 K that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used 433 K with a reasonable expectation of success and with predictable results.
Additionally, Okazaki (US 20040072016 A1), in the analogous art of sputtering an oxynitride (MoSiON) film, teaches using a nitrogen flow rate of 10 sccm and applying a target power of 200 W (para 0032, 0036). Fortunato is silent to the nitrogen flow rate and target power. Because Okazaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a nitrogen flow rate of 10 sccm and target 
	The combination of Fortunato, Almomani, Cho, and Okazaki fails to explicitly teach a target power of 250 W. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 200 W is so close to the claimed value of 250 W that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used 250 W with a reasonable expectation of success and with predictable results.
Alternatively, Fortunato teaches that the energy used in each target (power) are controlled to produce the desired film composition (para 105). Therefore, the target power is recognized as a result effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of target power by routine optimization, which can include a target power of 250 W. See MPEP 2144.05(II).
The combination of Fortunato, Almomani, Cho, and Okazaki fails to explicitly teach that the film generates a coating of hydroxyapatite greater than 39% of the surface of the material, which favors osseointegration and has a nickel release rate under simulated physiological conditions. 
However, Bilek (NPL), in the analogous art of biosensors, teaches adding layers to a stainless steel surface for implanted biosensor applications compatible with CMOS processing in order to prevent undesirable responses in the body (Abstract, Conclusions). Additionally, Hosseini (NPL), in the analogous art of implantable biodevices, teaches evaluating osseointegration of implanted biodevices comprising 
Alternatively, the combination of Fortunato, Almomani, Cho, and Okazaki teaches all limitations of the claimed process and thus must necessarily yield the formation of a coating of hydroxyapatite greater than 39% of the surface of the material, which favors osseointegration and has a nickel release rate, when exposed to simulated physiological conditions. See MPEP 2112(II).

	Claims 16, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fortunato (WO 2008097117 A1) in view of Almomani (NPL – “Pitting corrosion protection of stainless steel by sputter deposited hafnia, alumina, and hafnia-alumina nanolaminate films”) and Cho (US 20130220821 A1), as applied to claim 14, and further in view of Takagi (JPH10307204A).
claim 16, the combination of Fortunato, Almomani, and Cho teaches the reactive gases are oxygen and nitrogen (Fortunato para 88, 89), but fails to explicitly teach the flow of oxygen remains constant at 2 sccm and the flow of nitrogen is between 4 and 18 sccm. However, Takagi (JPH10307204A), in the analogous art of sputtering an oxynitride film wherein nickel and copper are the main components, teaches experimentally determining the flow rates of oxygen and nitrogen to obtain a desired performance (para 0011, 0029). Therefore, the flow rates of oxygen and nitrogen are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the nitrogen flow rate and oxygen flow rate by routine optimization, which can include a nitrogen flow rate between 4 and 18 sccm and an oxygen flow rate of 2 sccm. See MPEP 2144.05(II).
Regarding claim 19, the combination of Fortunato, Almomani, and Cho teaches that the distance between the source and substrate may be within the range 2-30 cm (Fortunato para 100). Though the aforementioned combination fails to explicitly teach a substrate-target distance of 5 cm, one would have expected the use of any value within the Fortunato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 2 cm to 30 cm, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
The combination of Fortunato, Almomani, and Cho fails to explicitly teach a target power between 200 and 350 W and a constant deposit time of 60 minutes. However, Takagi (JPH10307204A), in the analogous art of sputtering an oxynitride film wherein nickel and copper are the main components, teaches controlling the film thickness by adjusting the sputtering power and film formation time (para 0041). Therefore, the sputtering (target) power and film formation (deposit) time are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the 
Regarding claim 20, the combination of Fortunato, Almomani, and Cho teaches the target is metallic and comprises only nickel and copper in the desired Cu-Ni composition (Fortunato para 88), wherein the structure of the film may be OCuxNiy, wherein x and y are both between 0 and 3 (Fortunato para 1), and in particular the molar ratio of copper to nickel may be 1:3 (Fortunato para 73). Nickel has a molar mass of 58.6934 g/mol and copper has a molar mass of 63.546 g/mol, which results in a nickel weight fraction of (3*58.6934/(3*58.6934 + 63.546)), or 73.48%.
The aforementioned combination fails to explicitly teach a composition of 72% Ni and 28% Cu. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 73.48% Ni and 26.52% Cu is so close to the claimed 72% Ni and 28% Cu that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a target composition of 72% Ni and 28% Cu with a reasonable expectation of success and with predictable results.
The aforementioned combination fails to explicitly teach a nitrogen flow rate of between 10 and 18 sccm, a temperature of 433 K, and a power of 250 W. However, Fortunato teaches deposition at temperatures between 20 °C and 100 °C, or 293 K to 373 K (para 89). Absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 293 K to 373 K is so close to the claimed value of 433 K that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the 
Additionally, Takagi (JPH10307204A), in the analogous art of sputtering an oxynitride film wherein nickel and copper are the main components, teaches experimentally determining the flow rate of nitrogen to obtain a desired film performance (para 0029) and controlling the film thickness by adjusting the sputtering power (para 0041). Therefore, the nitrogen flow rate and sputtering (target) power are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the nitrogen flow rate and target power by routine optimization, which can include a nitrogen flow rate between 10 and 18 sccm and a target power of 250 W. See MPEP 2144.05(II).
	Alternatively, Fortunato teaches that the energy used in each target (power) are controlled to produce the desired film composition (para 105). Therefore, the target power is recognized as a result effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of target power by routine optimization, which can include a target power of 250 W. See MPEP 2144.05(II).
The combination of Fortunato, Almomani, Cho, and Takagi also teaches that the OCuxNiy semiconductor films are used in the medical and biotechnology industry, in particular as biosensors (Fortunato para 32, 54), and therefore the films must be biocompatible. Alternatively, the aforementioned combination teaches all limitations of the claimed process and thus must necessarily yield the claimed film properties. See MPEP 2112(II).
Regarding claim 21, the combination of Fortunato, Almomani, and Cho teaches the target is metallic and comprises only nickel and copper in the desired Cu-Ni composition (Fortunato para 88), wherein the structure of the film may be OCuxNiy, wherein x and y are both between 0 and 3 (Fortunato para 1), and in particular element composition may vary between 0.005 and 0.995 (Fortunato claim 1), which 
The aforementioned combination of Fortunato, Almomani, and Cho fails to explicitly teach a nitrogen flow rate of 10 sccm, a temperature of 433 K, and a power of 250 W. However, Fortunato teaches deposition at temperatures between 20 °C and 100 °C, or 293 K to 373 K (para 89). Fortunato fails to explicitly teach a temperature of 433 K. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 293 K to 373 K is so close to the claimed value of 433 K that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used 433 K with a reasonable expectation of success and with predictable results.
Additionally, Takagi (JPH10307204A), in the analogous art of sputtering an oxynitride film wherein nickel and copper are the main components, teaches experimentally determining the flow rate of nitrogen to obtain a desired film performance (para 0029) and controlling the film thickness by adjusting the sputtering power (para 0041). Therefore, the nitrogen flow rate and sputtering (target) power are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable 
Alternatively, Fortunato teaches that the energy used in each target (power) are controlled to produce the desired film composition (para 105). Therefore, the target power is recognized as a result effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of target power by routine optimization, which can include a target power of 250 W. See MPEP 2144.05(II).
The combination of Fortunato, Almomani, Cho, and Takagi fails to explicitly teach that the film generates a coating of hydroxyapatite greater than 39% of the surface of the material, which favors osseointegration and has a nickel release rate under simulated physiological conditions. However, the aforementioned combination teaches all limitations of the claimed process and thus must necessarily yield the formation of a coating of hydroxyapatite greater than 39% of the surface of the material, which favors osseointegration and has a nickel release rate, when exposed to simulated physiological conditions. See MPEP 2112(II).
Regarding claim 22, the combination of Fortunato, Almomani, and Cho teaches the target is metallic and comprises only nickel and copper in the desired Cu-Ni composition (Fortunato para 88), wherein the structure of the film may be OCuxNiy, wherein x and y are both between 0 and 3 (Fortunato para 1), and in particular the molar ratio of copper to nickel may be 1:3 (Fortunato para 73). Nickel has a molar mass of 58.6934 g/mol and copper has a molar mass of 63.546 g/mol, which results in a nickel weight fraction of (3*58.6934/(3*58.6934 + 63.546)), or 73.48% (between 14% and 90%).
The aforementioned combination fails to explicitly teach a nitrogen flow rate of between 4 and 18 sccm, a temperature of 323 K to 573 K, and a power of 200-350 W. However, Fortunato teaches deposition at temperatures between 20 °C and 100 °C, or 293 K to 373 K (para 89). Though Fortunato fails to explicitly teach the substrate temperature is between 323 K and 573 K, one would have expected 
Additionally, Takagi (JPH10307204A), in the analogous art of sputtering an oxynitride film wherein nickel and copper are the main components, teaches experimentally determining the flow rate of nitrogen to obtain a desired film performance (para 0029) and controlling the film thickness by adjusting the sputtering power (para 0041). Therefore, the nitrogen flow rate and sputtering (target) power are recognized result-effective variables and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of the nitrogen flow rate and target power by routine optimization, which can include a nitrogen flow rate between 4 and 18 sccm and a target power of 250 to 350 W. See MPEP 2144.05(II).
Alternatively, Fortunato teaches that the energy used in each target (power) are controlled to produce the desired film composition (para 105). Therefore, the target power is recognized as a result effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of target power by routine optimization, which can include a target power of 250 W. See MPEP 2144.05(II).
The combination of Fortunato, Almomani, Cho, and Takagi fails to explicitly teach the film formed has a band gap energy between 0.8 and 2.5 eV, Urbach energy between 0.7 and 2.8 eV, static refractive index between 1.8 and 2.98, absorbent in the UV-vis range with wavelengths between 200 and 800 nm, and has transmittance in the IR region of the electromagnetic spectrum between 800 and 2500 nm. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK S OTT/Examiner, Art Unit 1794               

/JENNIFER WECKER/Primary Examiner, Art Unit 1797